DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
Claims 1-4, 6-8, 10, 12-17, 19, 21, 22, 24, 26, 28, and 50-54 are presented for examination, with Claims 1 and 50 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 12-17, 19, 21, 22, 24, 26, 28 and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0092259 (“Greer”) in view of U.S. Patent Publication No. 2013/0264948 (“Orillard”).
	Regarding Claim 1, Greer discloses a method of controlling color of light in a room (Abstract, lines 1-5; [0040]; Fig. 5; [0078]) having one or more tintable windows (110 in Fig. 2, details in Fig. 3; [0047]-[0048]), the method comprising:
	determining a current tint state for at least one of the one or more tintable windows based at least in part on clear sky irradiance (using climate information 136 in data 134 of the tintable windows control unit 120 in Fig. 2; in particular, outdoor climate data, current date, current time of day, and current solar positioning, i.e., mapping the position of the sun given a certain date and time of day; the examiner interprets this as being equivalent to the recited “clear sky irradiance”; [0053]; [0075]); 
	using the current tint state determined to determine one or more new settings for artificial interior lighting in the room (by setting the transmissivity of the tintable windows; [0040]; [0048]), wherein the one or more new settings are determined to obtain a color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]; see also, darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0055]; and Fig. 3; [0047]-[0048]); and 
	sending control signals over a communication network (output of device control unit 120 in Fig. 2; [0058]) to adjust the artificial interior lighting to the one or more new settings ([0063]; [0075]).
	Although Greer clearly discloses settings for adjusting the artificial interior lighting in a room using tint states of tintable windows, in order to produce a neutral or aesthetically pleasing illumination color spectrum, Greer does not appear to specifically disclose that the settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light.
	However, Orillard, in the same field of endeavor of control systems for active window glass managing to control the color of light in a room, teaches that settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light (using CRI sensor 14 in Fig. 1; [0063]; [0072]; [0076]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the method for controlling light in a room as disclosed by Greer, with sensors including a CRI sensor as taught by Orillard, in order to control the optical transmission through the active window panes as a function of the value supplied by a coloration sensor, as evidenced by Orillard ([0022]).

	Regarding Claim 2, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are configured to provide a desired color rendering index value (using CRI sensor 14 in Fig. 1 of Orillard; [0063]; [0072]; [0076]).

	Regarding Claim 3, the combination of Greer in view of Orillard further teaches 
	calculating an external CRI value using (i) measurements taken by one or more external sensors (external sensors 160 in Fig. 2 of Greer (see also [0053] “outdoor color temperature” in Greer) using CRI sensor 14 of Orillard; [0091] of Orillard) or (ii) clear sky irradiance ([0094] of Orillard); 
	transforming the external CRI value to a current internal CRI value using the current tint state of the at least one of the tintable windows ([0022]; [0076]-[0079] of Orillard); and 
	wherein the one or more new settings are determined to change the current internal CRI value to the desired CRI value ([0072]; [0076] of Orillard).

	Regarding Claim 4, the combination of Greer in view of Orillard further teaches wherein the one or more external sensors are part of a multi-sensor device mounted to a roof of a building comprising the room or on a facade of the building, including the one or more tintable windows (external sensors in 160in Fig. 2 of Greer; [0053]; [0091] of Orillard).

	Regarding Claim 6, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are determined using a current internal CRI value in the room and the current internal CRI value is determined using weather feed data ([0053] of Greer in combination with CRI sensor of Orillard).

	Regarding Claim 7, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are determined using a current internal CRI value in the room and the current internal CRI value is determined using measurements taken by one or more internal sensors (using CRI sensor 14 in Fig. 1; [0062]; [0072]; [0076] of Orillard).

	Regarding Claim 8, the combination of Greer in view of Orillard further teaches wherein the one or more internal sensors are located in an activity area of an occupant in the room during operation or at or near the artificial interior lighting (using CRI sensor 14 in Fig. 1; [0062]; [0072]; [0076] of Orillard).

	Regarding Claim 10, the combination of Greer in view of Orillard further teaches determining whether to use one or more external sensors or one or more internal sensors for use in determining the one or more new settings for the artificial interior lighting ([0053]-[0054]; [0075] of Greer).

	Regarding Claim 12, the combination of Greer in view of Orillard further teaches wherein the desired CRI value is determined using historical data from user input ([0073]; [0110] of Greer using CRI sensor of Orillard).

	Regarding Claim 13, the combination of Greer in view of Orillard further teaches wherein the desired CRI value is determined from user input received at a wall unit or a remote control ([0073]; [0110] of Greer using CRI sensor of Orillard).

	Regarding Claim 14, the combination of Greer in view of Orillard further teaches wherein the one or more new settings include one or more of 
	(i) selecting color or colors (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]), 
	(ii) activating lights in one or more areas, and 
	(iii) selecting one or more light intensity levels.

	Regarding Claim 15, the combination of Greer in view of Orillard further teaches	calculating an external CRI value (external sensors 160 in Fig. 2 of Greer (see also [0053] “outdoor color temperature” in Greer) using CRI sensor 14 of Orillard; [0091] of Orillard) using a clear sky irradiance ([0094] of Orillard); and
	transforming the external CRI value to a current internal CRI value using the current tint state of the at least one of the one or more tintable windows, wherein the one or more new settings are determined to change the current internal CRI value to the desired CRI value ([0022]; [0076]-[0079] of Orillard).

	Regarding Claim 16, the combination of Greer in view of Orillard further teaches determining the clear sky irradiance using a sun position and a window configuration ([0079]-[0085]; [0094] of Orillard).

	Regarding Claim 17, the combination of Greer in view of Orillard further teaches determining a new tint state for the one or more tintable windows using the desired CRI value (using CRI sensor 14 in Fig. 1 of Orillard; [0063]; [0072]; [0076]); and providing instructions over the communication network to transition tint of the one or more tintable windows to the new tint state ([0059]-[0061] of Orillard).

	Regarding Claim 19, the combination of Greer in view of Orillard further teaches wherein each of the one or more tintable windows is an electrochromic window ([0001]-[0002] of Greer).

	Regarding Claim 21, the combination of Greer in view of Orillard further teaches wherein adjusting the artificial interior lighting to the one or more new settings is configured to obtain a contrast ratio in an occupancy region that is within an acceptable range or below a maximum contrast ratio (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 22, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are configured to generate illumination from the artificial interior lighting with a first wavelength range complementary to a second wavelength range of light transmitted through at least one of the tintable windows in the current tint state (by setting the transmissivity of the tintable windows; [0040]; [0048]; see also [0090] of Greer).

	Regarding Claim 24, the combination of Greer in view of Orillard further teaches wherein the one or more new settings for the artificial interior lighting are configured to generate illumination that in combination with light transmitted through at least one of the tintable windows in the current tint state generates the desired color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 26, the combination of Greer in view of Orillard further teaches wherein the desired color of light in the room includes (i) wavelengths of red light, blue light, and green light or (ii) a spectral content of natural light (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 28, the combination of Greer in view of Orillard further teaches	determining a new tint state for the one or more tintable windows (i.e., darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0054] of Greer); and
	sending control signals over the communication network to adjust the one or more tintable windows to the new tint state (output of device control unit 120 in Fig. 2; [0058]); 
	wherein adjustments of the artificial interior lighting to the one or more new settings and the one or more tintable windows to the new tint state generate a combined illumination impinging a surface in an occupancy region, the combined illumination having (i) a spectral content of red light, blue light, and green light or (ii) of natural light (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 50, Greer discloses at least one controller (120 in Fig. 2; [0050]) for controlling color of light in a room (Abstract, lines 1-5; [0040]; Fig. 5; [0078]) having one or more tintable windows (110 in Fig. 2, details in Fig. 3; [0047]-[0048]), the at least one controller comprising: 
	a computer readable medium having control logic (131; [0050]); and 
	circuitry (130) in communication with the computer readable medium (131) and with the one or more tintable windows (110), 
	wherein the control logic is configured to:
		determine, or direct determination of, a current tint state for at least one of the one or more tintable windows based at least in part on clear sky irradiance (using climate information 136 in data 134 of the tintable windows control unit 120 in Fig. 2; in particular, outdoor climate data, current date, current time of day, and current solar positioning, i.e., mapping the position of the sun given a certain date and time of day; the examiner interprets this as being equivalent to the recited “clear sky irradiance”; [0053]; [0075]); 
		using the current tint state determined to determine, or direct determination of, one or more new settings for artificial interior lighting in the room (by setting the transmissivity of the tintable windows; [0040]; [0048]), wherein the one or more new settings are determined to obtain a desired color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]; see also, darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0055]; and Fig. 3; [0047]-[0048]); and 
		send, or direct sending of, control signals (output of device control unit 120 in Fig. 2; [0058]) to adjust the artificial interior lighting to the one or more new settings ([0063]; [0075]).
	Although Greer clearly discloses settings for adjusting the artificial interior lighting in a room using tint states of tintable windows, in order to produce a neutral or aesthetically pleasing illumination color spectrum, Greer does not appear to specifically disclose that the settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light.
	However, Orillard, in the same field of endeavor of control systems for active window glass managing to control the color of light in a room, teaches that settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light (using CRI sensor 14 in Fig. 1; [0063]; [0072]; [0076]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the method for controlling light in a room as disclosed by Greer, with sensors including a CRI sensor as taught by Orillard, in order to control the optical transmission through the active window panes as a function of the value supplied by a coloration sensor, as evidenced by Orillard ([0022]).

	Regarding Claim 51, Greer further discloses wherein the current tint state for at least one of the one or more tintable windows is determined based at least in part on the clear sky irradiance (using climate information 136 in data 134 of the tintable windows control unit 120 in Fig. 2; in particular, outdoor climate data, current date, current time of day, and current solar positioning, i.e., mapping the position of the sun given a certain date and time of day; the examiner interprets this as being equivalent to the recited “clear sky irradiance”; [0053]; [0075]) and a measured irradiance from one or more sensor readings ([0075]).

	Regarding Claim 52, Greer further discloses calculating the clear sky irradiance to occur at a future time (using climate information 136 in data 134 of the tintable windows control unit 120 in Fig. 2; in particular, outdoor climate data, current date, current time of day, and current solar positioning, i.e., mapping the position of the sun given a certain date and time of day; the examiner interprets this as being equivalent to the recited “clear sky irradiance”; [0053]; [0075]).

	Regarding Claim 53, Greer further discloses wherein the current tint state for at least one of the one or more tintable windows is determined based at least in part on the clear sky irradiance (using climate information 136 in data 134 of the tintable windows control unit 120 in Fig. 2; in particular, outdoor climate data, current date, current time of day, and current solar positioning, i.e., mapping the position of the sun given a certain date and time of day; the examiner interprets this as being equivalent to the recited “clear sky irradiance”; [0053]; [0075]) and a measured irradiance from one or more sensor readings ([0075]).

	Regarding Claim 54, Greer further discloses calculating, or directing calculation of, the clear sky irradiance to occur at a future time (using climate information 136 in data 134 of the tintable windows control unit 120 in Fig. 2; in particular, outdoor climate data, current date, current time of day, and current solar positioning, i.e., mapping the position of the sun given a certain date and time of day; the examiner interprets this as being equivalent to the recited “clear sky irradiance”; [0053]; [0075]).

Response to Arguments
Applicants’ arguments filed June 9, 2022 have been fully considered but they are not persuasive.
	Applicants argue, in essence, that Greer does not teach "determining a current tint state for at least one of the one or more tintable windows based at least in part on a clear sky irradiance," and "using the current tint state determined to determine one or more new settings for artificial interior lighting in the room, wherein the one or more new settings are determined to obtain a desired color of light in the room."  Further, that Greer does not mention "clear sky irradiance" or suggest using clear sky irradiance to determine a tint state.
	Initially, the examiner refers to paragraph [0227] of Applicants published application for a definition of “clear sky irradiance”:
[0227] The control logic of Module B can be used to determine tint level based on irradiance transmitted through the window(s) under clear sky conditions (also referred to as "clear sky irradiance"). The radiation may be from sunlight scattered by molecules and particles in the atmosphere. A program such as the open source program RADIANCE program, can be used to calculate clear sky irradiance based on latitude and longitude of the building, day of year and time of day, and orientation of the window(s). In one example, Module B can be used to determine a tint level that is darker than the tint level input from Module A and transmits less heat than the datum glass is calculated to transmit under maximum clear sky irradiance. Maximum clear sky irradiance is the highest level of irradiance for all times calculated for clear sky conditions. In one example, Module C then uses the solar heat gain coefficient of the datum glass (Datum SHGC) and calculated maximum clear sky irradiance to determine a tint level. Module B increases tint level calculated in Module A incrementally and picks a tint level where the inside radiation is less than or equal to the Datum Inside Irradiance (Datum SHGC.times.Maximum Clear Sky Irradiance). The tint level calculated in Module B and the calculated clear sky irradiance are input into Module C.

	The examiner also refers to publication: Matthew J. Reno, et al., Global Horizontal Irradiance Clear Sky Models: Implementation and Analysis, March 2012, Sandia Report, SAND2012-2389, pages 1-67 (“Reno”), made of record and not relied upon for definitions of “clear sky irradiance” and the state of the art before the effective filing date of the claimed invention.  See Abstract and Introduction, for example.

	The examiner further points to Greer, paragraph [0053], cited for this feature:
[0053] The data 134 may include data or inputs that are consistently being obtained and updated. For example, the data 134 may include climate data 136. The climate data 136 may indicate an outdoor temperature, UV index, humidity, or other outdoor climate data. The climate data 136 may also indicate a current date, a current time of day, and/or a current solar position (e.g., mapping the position of the Sun given a certain date and time of day). Storing information regarding the current time, date, and/or solar position may be useful for determining whether the interior space is receiving direct sunlight or excess solar glare. This information may be useful for controlling the appropriate daylighting in the interior space. (Emphasis Added)

	It is apparent from the above that Greer is disclosing an equivalent of the recited “clear sky irrandiance.”
	Therefore, it is respectfully submitted that Greer discloses determining a current tint state for at least one of the one or more tintable windows based at least in part on clear sky irradiance (using climate information 136 in data 134 of the tintable windows control unit 120 in Fig. 2; in particular, outdoor climate data, current date, current time of day, and current solar positioning, i.e., mapping the position of the sun given a certain date and time of day; the examiner interprets this as being equivalent to the recited “clear sky irradiance”; [0053]; [0075]); and using the current tint state determined to determine one or more new settings for artificial interior lighting in the room (by setting the transmissivity of the tintable windows; [0040]; [0048]), wherein the one or more new settings are determined to obtain a color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]; see also, darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0055]; and Fig. 3; [0047]-[0048]), as broadly claimed.
	For the reasons stated above, the Sec. 103 rejections of all pending claims based on Greer in view of Orillard, set forth above, are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Matthew J. Reno, et al., Global Horizontal Irradiance Clear Sky Models: Implementation and Analysis, March 2012, Sandia Report, SAND2012-2389, pages 1-67 (“Reno”) relates to clear sky irradiance models known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844              

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844